Citation Nr: 1444542	
Decision Date: 10/07/14    Archive Date: 10/16/14

DOCKET NO.  12-09 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a back disability. 

2.  Entitlement to service connection for a cervical spine disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1960 to July 1964.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.


REMAND

The Board is of the opinion that additional development is required before the Veteran's claims are decided.  The Veteran's service treatment records (STRs) indicate he was involved in a motor vehicle accident in August 1963.  The Veteran endorsed back pain at that time, and was noted to have multiple abrasions.  Following service, the Veteran was involved in additional motor vehicle accidents in 1982 and 2006.   

The Veteran's outpatient treatment records from the Portland VA Medical Center (VAMC) show he was treated for neck pain following a whiplash injury in 1982.  His records indicate he was involved in a car accident, and sustained a neck injury when firewood came through the back window and struck the Veteran in the head.  His subsequent treatment records reveal the Veteran underwent a cervical spine fusion.  Unfortunately, neither the workup records nor surgical report is presently available. 

As noted above, the Veteran was also involved in a third motor vehicle accident in February 2006.  The initial treatment records, physical therapy notes, and insurance medical evaluations relative to this incident have been provided by the Veteran.  In sum, these records indicate some level of lumbar spine disability was determined to have been causally related to the 2006 accident; however, Dr. W.B. Carlson determined the Veteran's neck disorder was not related to that accident.  

In April 2010, the Veteran underwent a VA examination wherein he was diagnosed with multi-level degenerative joint disease of the cervical and lumbar spine.  In the course of this examination, the examiner indicated the Veteran's cervical spine disability was "not at least as likely as not related to military service."  In support of his opinion, the examiner indicated the Veteran's STRs show no documentation of cervical spine trauma or complaints of an injury.  The examiner also stated the Veteran's separation examination was silent relative to a cervical spine disability.  Further, the examiner also noted a salient history of a motor vehicle accident with resulting cervical fusion in 1982.  

With regard to the Veteran's back disability, the examiner indicated he was unable to remark on the etiology of this condition without resort to speculation.  The examiner specified that the lack of notations from the 1980s motor vehicle accident would render his opinion specious, as he could not establish a chronicity of medical notations.  Since the examiner has indicated a comprehensive medical opinion could not be provided without first obtaining the Veteran's 1982 motor vehicle accident treatment/surgery reports, the Board has determined additional development is warranted to obtain those records.  Although the Board recognizes the slight likelihood of obtaining these records, the relevance of those records to the issues presented is significant, as those records will likely detail the severity of the Veteran's lumbar and cervical spine conditions at the time of that incident.  

Additionally, the originating agency should undertake appropriate development to obtain any ongoing VA treatment records related to the disabilities at issue.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1. Undertake appropriate development to obtain copies of all outstanding records pertinent to the claims, to include any more recent VA treatment records and all available treatment and surgical reports pertinent to the Veteran's 1982 motor vehicle accident.

2. If the above development results in the receipt of any additional pertinent evidence, the claims files and any pertinent electronic records that are not contained in the claims files should be made available to and reviewed by the examiner who conducted the Veteran's April 2010 VA examination.  

Based on a review of the Veteran's pertinent history and the previous examination results, the examiner should state an opinion with respect to each back disorder and each cervical spine disorder present during the period of the claims as to whether there is a 50 percent or better probability that the disorder is etiologically related to the Veteran's motor vehicle accident in service.

The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide any required opinion, he should explain why.

If the April 2010 examiner is not available the claims files and any pertinent electronic records that are not contained in the claims files must be made available to and reviewed by another physician with sufficient expertise who should be requested to provide the required opinions with supporting rationale.

Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinions.

3. The RO or the AMC should also undertake any other development it determines to be warranted.

4. Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


